Citation Nr: 0737465	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
back disability.

2. Entitlement to service connection for back disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability, manifested by multiple joint pain.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
skin disability, claimed as a groin rash and fungal 
infection of the feet.
5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder of the pancreas, claimed as pancreatitis.


REPRESENTATION

Appellant represented by:	National Association of 
County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had lengthy service in the National Guard 
including active duty for training from November 1977 
through April 1978 and periods of active duty from 
November 1990 to October 1991 and from July 1992 to 
December 1992. He had service in Southwest Asia during 
the Persian Gulf War.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by 
the RO&IC.

At the outset of this appeal, the veteran sought 
entitlement to service connection for the following: 
disability manifested by blood in his stool, disability 
manifested by hair loss, disability manifested by sore 
gums; and disability manifested by profuse sweating. 
However, in February 2006, the veteran, through his 
representative, requested that the RO&IC withdraw those 
issues from appeal. That withdrawal became effective 
prior to the transfer of the veteran's case to the Board; 
and therefore, the Board does not have jurisdiction to 
review those issues. 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 20.101, 20.204 (2007). Accordingly, they 
will not be considered below.

In June 2007, the RO&IC denied the veteran's claim of 
entitlement to service connection for fibromyalgia. The 
veteran was notified of that decision, as well as his 
appellate rights; however, to date, the appellate period 
has not expired.  Indeed, he has not submitted a notice 
of disagreement with which to initiate an appeal. In any 
event, that claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over 
that claim and it will not be considered below. 
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2006); 
38 C.F.R. § 20.101 (2007). 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in January 
1995, the RO&IC denied the veteran's claim of service 
connection for back disability. 

2. Evidence associated with the record since the RO&IC's 
January 1995 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for back 
disability. 

3. The veteran's current back disability, primarily 
diagnosed as degenerative disc disease of the lumbar 
spine, was first manifested many years after service and 
is unrelated thereto. 

4. In an unappealed rating decision, dated in January 
1995, the RO&IC denied the veteran's claim of service 
connection for disability, manifested by multiple joint 
pain. 

5. Evidence associated with the record since the RO&IC's 
January 1995 decision is either cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
disability, manifested by multiple joint pain. 

6. In an unappealed rating decision, dated in January 
1995, the RO&IC denied the veteran's claim of service 
connection for skin disability, claimed as a groin rash 
and fungal infection of the feet. 

7. Evidence associated with the record since the RO&IC's 
January 1995 decision is either cumulative or redundant 
and, by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
skin disability, claimed as a groin rash and fungal 
infection of the feet. 

8. In an unappealed rating decision, dated in January 
1995, the RO&IC denied the veteran's claim of service 
connection for a disorder of the pancreas, claimed as 
pancreatitis. 

9. Evidence associated with the record since the RO&IC's 
January 1995 decision is either cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
a disorder of the pancreas, claimed as pancreatitis. 


CONCLUSIONS OF LAW

1. The RO&IC's January 1995 rating decision which denied 
entitlement to service connection for back disability is 
final. 38 C.F.R. § 7105 (West 1991); 38 C.F.R. § 20.1304 
(1994).

2. New and material evidence has been submitted to reopen 
a claim of service connection for back disability. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3. Back disability is not the result of disease or injury 
incurred in or aggravated by service, nor is it the 
result of undiagnosed illness resulting from the 
veteran's participation in the Persian Gulf War. 
38 U.S.C.A. §§ 101(22)-(23), 1110, 1117, 1131, 1153, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.6(c)-(d), 3.159, 3.303, 3.306(a), 3.317 (2007).

4. The RO&IC's January 1995 rating decision which denied 
entitlement to service connection for disability, 
manifested by multiple joint pain is final. 38 C.F.R. 
§ 7105 (West 1991); 38 C.F.R. § 20.1304 (1994).

5. New and material evidence has not been submitted to 
reopen a claim of service connection for disability, 
manifested by multiple joint pain. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

6. The RO&IC's January 1995 rating decision which denied 
entitlement to service connection for skin disability is 
final. 38 C.F.R. § 7105 (West 1991); 38 C.F.R. § 20.1304 
(1994).
7. New and material evidence has not been submitted to 
reopen a claim of service connection for skin disability, 
claimed as a groin rash and fungal infection of the feet. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

8. The RO&IC's January 1995 rating decision which denied 
entitlement to service connection for a disorder of the 
pancreas, claimed as pancreatitis is final. 38 C.F.R. 
§ 7105 (West 1991); 38 C.F.R. § 20.1304 (1994).

9. New and material evidence has not been submitted to 
reopen a claim of service connection for a disorder of 
the pancreas, claimed as pancreatitis. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
back disability; disability manifested by multiple joint 
pain; skin disability, claimed as a groin rash and fungal 
infection of the feet; and for a disorder of the 
pancreas, claimed as pancreatitis.

A review of the record discloses that these are not the 
veteran's first such claims. Indeed, in January 1995 the 
RO&IC denied those claims.

The veteran was notified of those decisions, as well as 
his appellate rights; however, a notice of disagreement 
was not received with which to initiate an appeal. 
Therefore, those decisions became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103. The veteran now requests that those 
claims be reopened.

Generally, a claim which has been denied by the RO&IC may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105. The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

New evidence means existing evidence not previously 
submitted to VA decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156. 

Prior to its determination as to whether the additional 
evidence is new and material, VA must notify a claimant 
of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
his entitlement to the underlying claim for the benefit 
sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993). However, if the 
evidence received is sufficient to reopen the claim, the 
Board must ensure that VA has met its duty to assist the 
veteran in the development of that claim. The Board may 
then proceed to a de novo review of the merits of the 
claim. See, Elkins v. West, 12 Vet. App. 209 (1999).

In a letter, dated in September 2002, the RO&IC notified 
the veteran of the criteria to establish service 
connection for the claimed disorders and defined new and 
material evidence as set forth in the law and 
regulations. 

In response, the veteran and his representative submitted 
a substantial amount of evidence and argument in support 
of the veteran's request to reopen his claims. In light 
of that response, VA examined the veteran on several 
occasions and took his testimony at a hearing held at the 
RO&IC in January 2006. 

On several occasions thereafter, the RO&IC considered the 
additional evidence and argument and denied the veteran's 
request to reopen his claims. On each occasion, the 
veteran was notified of the decision and given an 
opportunity to comment. However, neither he nor his 
representative argued that they had not been properly 
notified of the criteria to reopen his claims or that 
they did not otherwise understand that criteria. 
Therefore, the Board finds that the RO&IC effectively met 
its duty to notify the veteran of the requirements to 
reopen claims which had been previously denied and become 
final. 

In light of the foregoing, the Board will consider 
whether new and material evidence has been received to 
reopen any or all of his claims for service connection 
for back disability; disability manifested by multiple 
joint pain; skin disability, claimed as a groin rash and 
fungal infection of the feet; and for a disorder of the 
pancreas, claimed as pancreatitis.

II. The Facts and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted 
in the line of duty in the active military, naval or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Active military service includes active duty, any period 
of active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training ("INACDUTRA") during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training. 38 C.F.R. § 3.6(a) (2007). 

Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves 
for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2006).

As a general matter, service connection for a disability 
on the basis of the merits of such claim is focused upon 
(1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

In part, the veteran contends that his claimed 
disabilities are manifestations of an undiagnosed illness 
associated with his participation in the Persian Gulf 
War. 

Under certain circumstances, VA may compensate Persian 
Gulf War veterans for a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent 
or more not later than December 31, 2011. 38 U.S.C.A. 
§ 1117. However, by history, physical examination, and 
laboratory tests, such illnesses cannot be attributed to 
any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1). 

Relevant evidence on file at the time of the RO&IC's 
January 1995 decision, consisted of the veteran's partial 
service medical records; the veteran's service personnel 
records; and VA outpatient records reflecting the 
veteran's treatment from March 1992 to August 1994. 

A. The Back

In January 1995, the evidence showed that the veteran had 
sustained back injuries in motor vehicle accidents and at 
least one job related injury and that he had litigation 
pending from motor vehicle accidents in July 1984 and 
March 1986. It also showed treatment in August 1991 for 
myofascial low back pain. 

Following an August 1991 consultation, the orthopedic 
service at a military medical facility concluded that the 
claimed back disability had been incurred in the line of 
duty and had been aggravated by service. In May 1992, X-
rays suggested the presence of facet joint arthropathy. 
In October 1992, the veteran was treated for a low back 
muscle sprain after lifting, and the veteran complained 
of pain radiating into his left lower extremity. 
Thereafter, there was no evidence of identifiable back 
pathology, and veteran failed to report for a VA 
examination to determine the nature and etiology of any 
back disability found to be present. 

In view of the multiple non-service related back 
injuries, and the lack of a then-current disability, the 
RO&IC denied the veteran's claim of service connection 
for back disability. In so doing, the RO&IC considered 
and denied the claim that such disability was the result 
of undiagnosed illness associated with the veteran's 
participation in the Persian Gulf War. As noted above, 
that decision became final.

In support of the veteran's request to reopen his claim 
of service connection for back disability, the following 
relevant evidence has been added to the record: 
additional service medical records reflecting the 
veteran's treatment for low back pain in the early 
1990's; private medical records showing the veteran's 
subsequent treatment for low back pain; and reports of VA 
examinations performed in March 2005 and October 2006. 

Not only must the service medical records be considered 
in evaluating the veteran's claim, the additional 
evidence is new in the sense that it has not previously 
been before the VA. 38 C.F.R. § 3.156(c). It is also 
material in that it relates to an unestablished fact 
necessary to substantiate the claim of entitlement to 
service connection for low back disability. For example, 
the VA examination reports confirm the presence of 
current back disability, primarily diagnosed as 
degenerative disc disease and chronic lumbosacral strain. 
In addition to a current diagnosis, they reflect a 
potential continuity of symptomatology or nexus to 
service. 

Construed in a light most favorable to the veteran, the 
additional records tend to fill the deficits in the 
record as it existed in January 1995. As such, they are 
neither cumulative nor redundant of the evidence of 
record in January 1995 and raise a reasonable possibility 
of substantiating the claim. Therefore, they meet the 
criteria for new and material evidence and are sufficient 
to reopen the claim of service connection for back 
disability. To that extent, the appeal is allowed. 
Accordingly, the Board may proceed to a de novo review of 
the claim, but only after ensuring that VA has met its 
duty to assist the veteran in the development of that 
claim. Elkins.

In letters to the veteran, dated in November 2002, May 
2003, and February 2005, the RO&IC reiterated the 
requirements for service connection, including the 
criteria for service connection for undiagnosed illness 
as a result of participation in the Persian Gulf War. 

The RO&IC notified the veteran and his representative of 
the following: (1) the information and evidence that was 
of record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the RO&IC stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government. 

The RO&IC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so. It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information. 

During the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) stated that 
the duty to assist the veteran in the development of his 
claim applied to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service 
and the disability, degree of disability, and effective 
date of the disability. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). To that point, the veteran had not been 
notified of the latter two elements. Consequently, in 
March 2006, the Board informed the veteran of the 
evidence needed to evaluate his disability and to 
determine the effective date of benefits if service 
connection was awarded. 

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
information and evidence necessary to support his claim 
for service connection for back disability. In response, 
the veteran has continued to submit additional 
information to support his claim. Neither he nor his 
representative have argued that they were not properly 
notified of the requirements for service connection or 
that they did not otherwise understand those 
requirements. 

Indeed, it appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. He has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support his claim for service 
connection for back disability. As such, the record has 
been fully developed, and it is "difficult to discern 
what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, the Board finds that the RO&IC has met its 
duty to notify and assist the veteran in the development 
of his claim for service connection for back disability. 
Accordingly, further action in that regard is 
unnecessary, and the Board will proceed to the merits of 
the appeal. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

During his January 2006 hearing at the RO&IC, the veteran 
testified that his current back disability is primarily 
the result of an injury sustained while he was moving 
boxes during his assignment in Saudi Arabia. He stated 
that on several occasions in service, he had received 
treatment for his back and that he experienced chronic 
back pain since that time. Therefore, he maintained that 
service connection was warranted.

The evidence shows that the veteran currently has back 
disability, diagnosed primarily as degenerative disc 
disease and chronic lumbosacral strain. 

The veteran's service medical records show that in July 
1991, during his assignment in Southwest Asia, he was 
treated for back pain which he sustained while shifting 
boxes. The diagnosis was lumbosacral strain with possible 
radiculopathy. During his redeployment examination the 
following month, he was found to have myofascial low back 
pain. That month, the orthopedic service at a military 
medical facility concluded that the claimed back 
disability had been incurred in the line of duty and had 
been aggravated by service. 

Despite those conclusions, the evidence also showed that 
the veteran had sustained back injuries in prior motor 
vehicle accidents and at least one job related injury. 
Indeed, motor vehicle accidents in July 1984 and March 
1986 had resulted in litigation. 

In January 2005, A. J. B., D.O., the veteran's treating 
physician reported that the veteran had peripheral 
neuropathy and bulging discs in his lumbosacral spine but 
that those problems did not explain all of his complaints 
attributable to the Persian Gulf War. Dr. B. appeared to 
suggest that the veteran's back problems were due in part 
to injuries sustained during the war. Therefore, the 
veteran was scheduled for a VA examination to determine 
the nature and etiology of any back disability found to 
be present. 

In October 2006, following the VA examination, the 
diagnoses included degenerative disc disease of the 
lumbar spine. The examiner noted the preexisting back 
injuries, as well as those sustained in service, and 
concluded that it was not at least as likely as not that 
the veteran's back condition had been caused or 
aggravated by such service. That conclusion was based not 
only on an interview with and an examination of the 
veteran, it was based on a full review of the veteran's 
claims file. As such, the Board finds it more persuasive 
than the evidence such as that from Dr. B. which 
contained no review of the claims file.

The only other reports showing a nexus between the 
veteran's back disability and service come from the 
veteran and his wife. As a lay persons, however, they are 
only qualified to report on matters which are capable of 
lay observation. They are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Therefore, their opinions, without more, 
cannot be considered competent evidence of service 
connection. Absent such evidence, service connection is 
not warranted.

In arriving at this decision, the Board has considered 
the veteran's contentions that his back disability is the 
result of undiagnosed illness sustained during the 
Persian Gulf War. However, the record clearly shows that 
his back disability is attributable to a known clinical 
diagnosis, degenerative disc disease. As such he does not 
meet the criteria for service connection based on the 
presence of undiagnosed illness incurred as a result of 
his participation in the Persian Gulf War. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

B. Multiple Joint Pain

Evidence on file in January 1995 showed that in addition 
to his back, the veteran complained of pain in various 
joints. During examinations in service, such as those in 
April 1983, December 1987, August 1991, and September 
1992, he reported pain in his shoulder and/or elbow. In 
August 1983, he was treated for right knee pain, 
variously diagnosed as a bruise, a torn right medial 
meniscus, and transient internal derangement. In February 
1994, there was a diagnosis of brachial plexus injury. 

Despite the veteran's complaints, there was no evidence 
of multiple joint pain associated with systemic disease 
or undiagnosed illness. In evaluating the veteran's joint 
pain, consideration was given to the possibility of Lyme 
disease, gout, a protein spike, and/or sarcoidosis; 
however, there were no objective findings to confirm the 
presence of any of those disorders. Therefore, service 
connection was denied, and the veteran did not appeal.

Evidence added to the record since January 1995 includes 
additional service medical records; an October 1991 
statement that during duty in Southwest Asia, an unnamed 
individual from the veteran's state National Guard may 
have been exposed to radiation from depleted uranium; a 
July 2000 report from S. G. B., D.O., showing treatment 
for impingement syndrome right shoulder and right 
cervical radiculopathy; the report of a March 2002 MRI 
showing right elbow joint effusion; a statement, dated in 
December 2002, from A. J. B., Jr., D.O.; a May 2003 
statement from the veteran's wife; and the transcript of 
the veteran's January 2006 hearing. 

Although the additional service medical records make 
reference to treatment for a back injury, the veteran's 
claim for residual disability has been discussed above. 
Moreover, such records are negative for evidence of 
systemic disease or for disability in any other joint. As 
such, they are not relevant to and do not warrant 
reconsideration of the veteran's claim. 38 C.F.R. 
§ 3.156(c).

The additional post-service records do show complaints 
involving the cervical spine, right shoulder, and right 
elbow; and the veteran's wife notes that he frequently 
complains of pain deep in his bones. Moreover, Dr. B. 
suggests that the veteran has muscle weakness and diffuse 
aches and pains related to his participation in the 
Persian Gulf War. 

While new in the sense that such evidence has not been 
before VA previously, it is essentially cumulative or 
duplicative of that on file when the RO&IC denied the 
veteran's claim in January 1995. Although the post-
service records show that veteran has impingement 
syndrome right shoulder, the record remains negative for 
competent evidence of identifiable disability of the 
right shoulder in service. The post-service records also 
show complaints of right cervical radiculopathy and right 
elbow joint effusion. However, these ailments appear to 
have been acute and transitory in nature.  There remains 
no competent evidence of chronic identifiable disability 
associated with those complaints. Moreover, there is no 
competent evidence a nexus between any of the current 
complaints and any disease or injury in service. 

In this regard, the record remains negative for any 
competent evidence that the veteran's multiple joint pain 
is related to undiagnosed illness associated with his 
participation in the Persian Gulf War. As noted above, 
that contention was specifically considered and rejected 
in the RO&IC's January 1995 decision.

Thus, even when considered with previous evidence of 
record, the additional evidence does not relate to an 
unestablished fact or otherwise raise a reasonable 
possibility of substantiating the claim. As such, the 
additional evidence is not new and new material, and the 
request to reopen the claim of service connection for 
disability manifested by multiple joint pain is denied.

C. Skin Disability

Evidence on file in January 1995 was negative for any 
complaints or clinical findings of a groin rash in 
service. The service medical records did show that the 
veteran had been treated for bilateral tinea pedis in May 
1992. Otherwise, there were no recorded complaints or 
clinical findings of a fungal foot disorder in or after 
service. Nevertheless, the veteran was scheduled for a VA 
examination to determine the nature and etiology of any 
skin disorder found to be present. However, he did not 
report for that examination. 

Absent competent evidence of a chronic fungal foot 
disorder during the veteran's active duty or active duty 
for training or competent evidence of a then-current 
chronic skin disorder, service connection was denied. In 
arriving at that decision, the RO&IC considered and 
rejected the possibility that the skin disorder was 
related to undiagnosed illness during the Persian Gulf 
War. As above, the veteran did not appeal that decision, 
and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Evidence added to the record since January 1995 consists 
of additional service medical records; a VA outpatient 
treatment record, dated April 1994; the report of a VA 
examination performed in April 2005; and the transcript 
of the veteran's hearing held at the RO&IC in January 
2006. 

During his hearing, the veteran reported that skin 
disability had been present since his service in Saudi 
Arabia in 1991. However, he submitted no competent 
evidence to support that testimony. Other than that dated 
in May 1992, his service medical records, including those 
compiled during his service in Southwest Asia, remained 
negative for any findings of skin disease of the feet or 
groin. In this regard, it is particularly significant 
that the report of the September 1992 examination 
performed in conjunction with demobilization from 
Southwest Asia, does not show any such disease. 
Consequently, the additional service medical records are 
not relevant to the issue of service connection for skin 
disability and do not require reconsideration of that 
portion of the veteran's claim. 38 C.F.R. § 3.156(c).

The additional evidence does show a fungal rash on the 
veteran's left foot and a groin rash during VA treatment 
in April 1994. It also shows that he had cracked skin on 
his feet, during treatment by A. J. B., Jr., D.O. in July 
2003. 

Although manifestations and/or residuals of intertrigo of 
the veteran's feet and groin were confirmed during the 
veteran's April 2005 VA examination, there were no 
findings that either is in any way related to service.

While new, such evidence fails to fill the deficits in 
the evidence which existed in January 1995. Although the 
veteran now has a diagnosis of intertrigo of the feet and 
the residuals of intertrigo of the groin, there remains 
no evidence of a groin rash in service and only an 
isolated instance of tinea pedis during treatment in the 
military. As noted in January 1995, and reiterated by the 
Hearing Officer in January 2006, the inservice treatment 
did not occur during a period of active duty or active 
duty for training. Moreover, since the veteran's skin 
disease is associated with a known clinical diagnosis, it 
does not meet the criteria for service connection for 
disability resulting from the veteran's participation in 
the Persian Gulf War. 

Therefore, even when considered with the evidence 
previously on file, the additional evidence presents no 
reasonable possibility of substantiating the claim. As 
such, it cannot be considered material for the purpose of 
reopening the claim. Accordingly, the request to reopen 
the claim of entitlement to service connection for a skin 
disorder, including a fungal infection of the feet and a 
groin rash is denied. 

D. The Pancreas

Evidence on file in January 1995 showed that the veteran 
complained of burning pain in the pelvic area in May and 
July 1992. On the latter occasion, a consultation with 
the Genitourinary Service found that such pain was 
associated with prostatitis. 

In December 1993, a CT scan revealed an enlarged 
pancreas. The possibility of pancreatitis was questioned, 
and a VA examination was scheduled to determine the 
nature and etiology of any associated disability. 
However, the veteran did not report for that examination, 
and a disability of the pancreas was not otherwise 
identified by competent medical evidence. Therefore, 
service connection for a disorder of the pancreas was 
denied. In arriving at that decision, the RO&IC 
considered and rejected the possibility that the claimed 
disorder of the pancreas was related to undiagnosed 
illness during the Persian Gulf War. 

Although the veteran was notified of that decision and 
his appellate rights, a notice of disagreement was not 
received with which to initiate an appeal. Accordingly, 
that decision also became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The veteran now requests that his claim for service 
connection for disability of the pancreas be reopened. In 
support of his request, he has submitted additional 
service medical records. They show that in June 1991, the 
veteran had pain close to the groin area and that in May 
1992, he experienced abdominal pain. 

The additional evidence also includes VA and private 
medical records, such as the report of an abdominal 
sonogram in December 1998 and the reports of CT scans of 
the abdomen in September 1994 and January 1999. They 
continue to show some enlargement of the pancreas and 
that the outline of the pancreas was too smooth. 

Again the additional evidence is new in the sense that it 
has not been before VA previously. Even though such 
evidence includes additional service department records, 
those records no more than nonspecific complaints of 
groin and abdominal pain and are completely negative for 
any disability of the pancreas in service. Moreover, the 
additional evidence is negative for current identifiable 
disability affecting the pancreas. In this regard, the 
veteran continues to maintain that such disability is 
related to undiagnosed illness resulting from his 
participation in the Persian Gulf War. As above, that 
contention was specifically considered and rejected in 
the RO&IC's decision in January 1995; and the veteran has 
not submitted any additional competent evidence to the 
contrary. 

In any event, the additional evidence neither fills the 
deficits in the record which existed in January 1995 nor 
does it raise a reasonable possibility of substantiating 
the claim. Therefore, it is not material and does not 
support the veteran's request to reopen his claim for 
service connection for disability of the pancreas. 


ORDER

New and material evidence having been received, the 
request to reopen the claim of entitlement to service 
connection for back disability is granted.

Service connection for back disability is denied.

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for a multiple joint pain is denied.

New and material evidence not having been received, the 
request to reopen a claim of entitlement to service 
connection for skin disability, claimed as a groin rash 
and fungal infection of the feet, is denied.

New and material evidence having been received, the 
request to reopen a claim of entitlement to service 
connection for disability of the pancreas, claimed as 
pancreatitis, is denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


